Citation Nr: 1749425	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-29 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left hip disability.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left lower extremity disability. 

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an upper body rash.

5.  Entitlement to service connection for a bilateral hip disability.  

6.  Entitlement to service connection for nausea claimed as due to undiagnosed illness. 

7.  Entitlement to service connection for headaches claimed as due to undiagnosed illness. 

8.  Entitlement to service connection for rash on the upper body claimed as due to undiagnosed illness.  

9.  Entitlement to service connection for Gulf War Syndrome with unexplained chrome multi symptom illness.  

10.  Entitlement to service connection for muscle aches as due to undiagnosed illness.  

11.  Entitlement to service connection for a bilateral lower extremity disability.

12.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran had active service in the U.S Army from October 1978 to September 1979 and from December 1990 to July 1991.  He had additional service in the U.S. Army Reserve and Alabama National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was remanded for further development in August 2016.

In March 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The applications to reopen the claims of service connection for disabilities of the left hip and lower extremity, upper body rash and back are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for left hip and lower extremity disability, an upper body rash and back disability was last denied in a May 1997 rating decision.  The evidence added to the record with regard to the left hip and lower extremity, upper body rash and back since the May 1997 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim for service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received; the claim for service connection for a left lower extremity disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received; the claim for service connection for an upper body rash is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been received; the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims for entitlement to service connection for a left hip and lower extremity, upper body rash and back disability.  Service connection for a left hip and lower extremity, upper body rash and back disability was denied in a May 1997 rating decision.  The RO found that there was no record of treatment in service for disability of the left hip and leg, rash on chest and back.  The Veteran was provided notice of this decision, and his appellate rights, by letter dated May 30, 1997.  The Veteran did not appeal that decision and did not submit new and material evidence within the one year appeal period.  The May 1997 decision denying service connection for a left hip and lower extremity, upper body rash and back disability became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Since the last final denial, the Veteran has submitted lay statements indicating that while in Combat in Desert Storm he carried his normal rucksack load of approximately 60-80 pounds of equipment on rugged terrain, and that he jumped in and out of trenches and foxholes which caused his back, hip and lower extremity pain.  The Veteran also now claims that his upper body rash and lower extremity pain are due to his service in the Gulf War.  

Service connection for a left hip and lower extremity, upper body rash and back disability were denied in the past because it was determined that the record failed to show that the disabilities were related to service.  After reviewing all of the evidence of record available at the time of the rating decision and in light of the evidence received since that decision to include the lay statements of record, outpatient treatment records and new theories of entitlement, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left hip and lower extremity, upper body rash and back disability.  Accordingly, the claims are reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a back disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for an upper body rash is granted to this extent only.  

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a left hip disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a left lower extremity disability is granted to this extent only.


REMAND

The Veteran appeals the denial of service connection for a back, lower extremity, hips, upper body rash, nausea, muscle aches, chronic multi symptom illness and headache disability.  The Veteran reports jumping in and out of vehicles and loading heavy equipment during service caused wear and tear on his body to include the back, lower extremity and hips.  The Veteran also argues that his lower extremity pain, upper body rash, nausea, muscle aches, chronic multi symptom illness and headaches may have resulted from his service in the Persian Gulf.  

The Board notes that the Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 and his signs or symptoms can be considered signs or symptoms of undiagnosed illness.  Id.  The Veteran has not been afforded a VA examination in relation to these claims.  In light of the Veteran's contentions and outpatient treatment records, the Board finds that a VA examination(s) is needed. 

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.  Accordingly, the claims are remanded.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder complete VA treatment records since January 2016.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of any current bilateral hip, bilateral lower extremities and low back disorder.  The examiner must be provided access to the Veteran's VBMS file.  As to each and every hip, lower extremity and/or low back disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service.  

In doing so, the VA examiner is advised that the Veteran reports jumping in and out of vehicles and loading heavy equipment during service caused wear and tear on his body to include the back, lower extremities and hips.  

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed chronic multi-symptom illness, muscle aches, lower extremity pain, headaches, upper body rash and nausea.  Access to VBMS must be made available to the examiner(s) in conjunction with the examination.  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability arose during active service or is otherwise related to service to include environmental hazards during the Persian Gulf War.  In doing so, the examiner is advised that the Veteran reports living in mud and that he noticed a rash after taking pills for such during service. 

If no diagnosis is rendered for any of the above, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for all opinions offered. 

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


